Title: From George Washington to Moses Hazen, 25 February 1781
From: Washington, George
To: Hazen, Moses


                        
                            Sir
                            Head Quarters 25h February 1781.
                        
                        You will be pleased to direct a descriet Subaltern of your Regt with a proper party to proceed to Danbury
                            and execute the within order—You will fill up the Blank with the name of the Officer. I am &.
                        
                        Colo. Hazen or Officer commd his Regt
                        
                    